Citation Nr: 0838160	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-33 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for hypertension has been received.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an effective date earlier than June 30, 
2005 for the award of a 40 percent rating for service-
connected lumbar strain with degenerative disc disease, L5-
S1.

4.  Entitlement to an effective date earlier than June 30, 
2005 for the award of a 20 percent rating for service-
connected osteoarthritis of the right knee.

5.  Entitlement to an effective date earlier than June 30, 
2005 for the award of a 20 percent rating for service-
connected left knee tricompartmental osteoarthritis.

6.  Entitlement to an effective date earlier than June 30, 
2005 for the award of a 10 percent rating for service-
connected bilateral pes planus.

7.  Entitlement to an effective date earlier than June 30, 
2005 for the award of a 10 percent rating for service-
connected headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The veteran had active service from February 1978 to August 
1992, and from November 1993 to April 1997.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision in 
which the RO reopened but denied, on the meritx,  the claim 
for service connection for hypertension; and increased the 
ratings for the veteran's service-connected lumbar strain 
with degenerative disc disease, L5-S1, osteoarthritis of the 
right knee, left knee tricompartmental osteoarthritis, 
bilateral pes planus, and headaches to 40 percent, 20 
percent, 20 percent, 10 percent, and 10 percent, 
respectively, each  effective June 30, 2005.  The veteran 
filed a notice of disagreement (NOD) with the denial of 
service connection for hypertension and with the assigned 
effective date in January 2006, and the RO issued a statement 
of the case (SOC) in August 2006.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in October 2006.

In September 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

The Board's decision reopening the claim for service 
connection for hypertension and denying the claims for 
earlier effective date for the award of higher ratings for 
the service-connected disabilities addressed above is set 
forth below.  The claim for service connection for 
hypertension is addressed in the remand following the order; 
this matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  In a December 1992 rating decision, the RO denied the 
veteran entitlement to service connection for hypertension.  
Although the RO notified the veteran of the decision and of 
his appellate rights in a letter dated in January 1993, he 
did not initiate an appeal.

3.  The evidence received since the December 1992 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.

4.  On June 30, 2005, the veteran filed a claim for increased 
ratings for hypertrophic changes of the knees, bilateral pes 
planus, lumbar strain with degenerative disc disease, L5-S1, 
with early osteoarthritis, and for headache; the RO 
ultimately awarded increased ratings for the disabilities 
,effective June 30, 2005 (the date of the claim for 
increase).

4.   The record prior to June 30, 2005 does not reflect a 
pending claim pursuant to which any higher rating awarded, 
and the effective date sought, could have been granted, nor 
is there evidence from which it is factually ascertainable 
that an increase in rating for any of the disabilities under 
consideration was warranted.  


CONCLUSIONS OF LAW

1.  The December 1992 RO decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
hypertension are met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for an effective date earlier than June 30, 
2005, for the award of increased ratings for service-
connected lumbar strain with degenerative disc disease, L5-
S1, for osteoarthritis of the right knee, for left knee 
tricompartmental osteoarthritis, for bilateral pes planus, 
and for headaches are not met.  38 U.S.C.A. §§ 5101, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.150(a), 3.151, 3.157, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Initially, the Board notes that in view of the Board's 
favorable disposition of the request to the previously denied 
claim, the Board finds that all notification and development 
actions needed to render a fair decision on this aspect of 
the appeal have been accomplished.

As regards the remaining claims herein decided, the Board 
notes that, in this appeal, a July 2005 pre-rating letter 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the then claims for 
increased ratings, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and asked the veteran to 
submit any evidence in his possession that pertains to the 
claims.  The January 2006 rating decision reflects the grant 
of increased ratings and the assignment of the effective 
date.  The August 2006 SOC set forth the general criteria for 
establishing effective dates.  An October 2006 letter 
informed the veteran how disability ratings and effective 
dates are assigned, as well as the type of evidence that 
impacts those determinations.  After issuance of the above 
letter, and opportunity for the veteran to respond, the April 
2008 SSOC reflects readjudication of the claims.  Hence, the 
veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).  
The SSOC also set forth the criteria specific to effective 
dates based on a claim for increase.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, post-service private 
medical records, as well VA outpatient treatment records, and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the veteran's 
Board hearing as well as various written statements provided 
by the veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claims herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on these claims.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Claims to Reopen

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In a December 1992 rating decision, the RO denied the 
veteran's original claim for service connection for 
hypertension.  Although notified of the December 1992 
decision in a letter dated in January 1993, the veteran did 
not initiate an appeal.  Hence, the  decision is final as to 
the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a);  see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

In this appeal, the veteran filed a request to reopen a claim 
for service connection for hypertension in June 2005.  
Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108  require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

In the December 1992 rating decision, the RO denied the 
veteran service connection for hypertension because there was 
no diagnosis of hypertension.  The evidence then before the 
RO included service treatment records and a VA examination 
report.  

Since the December 1992 decision, evidence added to the 
claims file includes service treatment records from the 
veteran's second period of service (after the prior denial), 
and VA outpatient treatment records.  The service treatment 
records show elevated blood pressure readings but no 
diagnosis of hypertension, and the VA medical records reflect 
diagnosis of  hypertension.  During the Board hearing, the 
veteran testified that he had high blood pressure during 
service and that he continues to have high blood pressure.  

The above evidence and testimony had not been considered by 
agency adjudicators in connection with the previously denied 
claim, and the evidence is not cumulative or redundant of 
evidence previously of record.  Thus, it constitutes "new" 
evidence.  Moreover, since the overall evidence, when 
considered in light of the veteran's testimony, suggests that 
the veteran's elevated blood pressure readings during service 
may be associated with the currently diagnosed hypertension, 
the evidence relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  Under these circumstances, the 
Board concludes that the criteria for reopening the claim for 
service connection for hypertension are met.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

III.  Claims for Earlier Effective Date

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

Specifically with regard to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly authorized representative, or a person acting as 
next friend who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155(a).

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
increase or to reopen, if the report relates to a disability 
that may establish entitlement.  However, there must first be 
a prior allowance or disallowance of a claim.  See 38 C.F.R. 
§ 3.157(b).

In this appeal, the veteran seeks an earlier effective date 
for the award of increased ratings for his service-connected 
back, knee, foot, and headache disabilities.  For purposes of 
clarity, a brief recitation of portions of the factual and 
procedural history of these claims follows.

The veteran filed a claim for service connection for, inter 
alia, bilateral feet problems, bilateral knee problems, low 
back pain, and for chronic headaches on August 31, 1992.  The 
RO granted service connection for hypertrophic changes of the 
knees, lumbar strain with degenerative disc disease, L5-S1, 
with early osteoarthritis, pes planus, and for muscle tension 
headaches, and assigned a 10 percent rating for the back 
disability and a 0 percent rating for the other disabilities, 
effective August 15, 1992 (the date following the day of 
separation from service).  Although the veteran perfected an 
appeal with respect to the assigned disability ratings, he 
withdrew his appeal in April 1994, stating that he had been 
found fit for active military duty.

The next document in the claims file is an Income-Net Worth 
and Employment Statement (VA Form 21-527) signed by the 
veteran on March 10, 1999 and received by the RO on May 13, 
1999.  On the form, the veteran requested a special 2507 
examination to redetermine his rating.  The RO treated the 
statement as a claim for increase and asked him to submit 
current medical evidence to support his claim and to advise 
VA of any VA or private medical treatment.

In subsequent correspondence signed by the veteran on May 24, 
1999 and received by the RO on May 27, 1999, he requested 
that VA schedule him for a re-evaluation of his service-
connected back, knee, and foot conditions as they continue to 
worsen.

In an August 1999 rating decision, the RO denied increased 
ratings for hypertrophic changes of the knees, bilateral pes 
planus, and for lumbar strain with degenerative disc disease, 
L5-S1, with early osteoarthritis.  The veteran was notified 
of the decision and of his appellate rights in a letter later 
that month.

In November 8, 1999 correspondence, signed by the veteran on 
November 3, 1999, the veteran stated that prior to going back 
to active duty in 1993 he was rated for lumbar strain with 
degenerative disc disease, L5-S1, with early osteoarthritis, 
hypertrophic changes of the knees, bilateral pes planus, 
frostbite of the hands, tinea pedes, and muscle tension 
headache and that he was "seeking to be scheduled for a re-
evaluation for all of the above conditions to be reinstated 
and examined to assist in my present level of restoration to 
benefits."

In a December 1999 letter, the RO informed the veteran that 
his compensation benefits have been restored as requested and 
provided him with the monthly rates and effective dates.  The 
RO also informed him of his appellate rights.

The next relevant correspondence from the veteran is a June 
30, 2005 statement, signed by the veteran on June 27, 2005, 
in which he stated that he wished to reopen his claim to file 
for an increase in his service-connected hypertrophic changes 
of the knees, bilateral pes planus, and lumbar strain with 
degenerative disc disease, L5-S1, with early osteoarthritis.  
He also stated that he wanted to amend his claim to add 
severe headaches.  

In a January 2006 rating decision, the RO increased the 
ratings for the disabilities at issue, effective June 30, 
2005, the date of claim for increase.

On his NOD, the veteran noted that at issue is the delay in 
scheduling him for a VA examination.  He stated that he had 
requested an examination on May 24, 1999 with a follow-up 
request on November 3, 1999 without any action by VA.  He 
stated that it took a third request on June 27, 2005 for VA 
to respond and schedule an examination.  He contended that 
this is a VA oversight for which he should be compensated.  
He stated that there is no way to know other than the 
documented evidence that a VA examination provides how much 
he lost in compensation due to this oversight.  He asked that 
VA back date the award to the initial request for a VA 
examination on May 24, 1999.

On his VA Form 9, the veteran stated that he had been 
misinformed by the Army upon retirement from service about 
how the disability physical was to take place.  He stated 
that he had been told that VA would contact him about an 
examination.  He further stated that he should not be 
penalized for being given incorrect information by the Army.

During his Board hearing, the veteran testified that he is 
entitled to an effective date of May 1997 when he was 
discharged from his second period of active service.  He 
expressed his understanding that, just as the first time he 
separated from service, he would be contacted for a VA 
examination after separating from his second period of 
service.  He stated that he was just waiting for a call from 
VA and that, when VA did not contact him, he ultimately filed 
a claim in 1999.

As indicated above, the veteran has contended that the 
effective date of the award of increases should be the date 
after separation from his second period of service.  However, 
none of his  the veteran's contentions in this regard provide 
a basis for the benefit sought.  

Initially, the Board points out that, following the veteran's 
discharge from his second period of service,  the first 
documents the veteran submitted that the RO construed as 
claims for increased ratings were not received until May 
1999.  The record does not show, and the veteran does not 
contend, that he filed a claim after discharge from his 
second period of service prior to May 1999.  Hence, 
notwithstanding the veteran's assertions as to receiving 
misinformation from the Army, and of waiting for VA to 
contact him for an examination (which he claims he requested 
on May 24, 1999 with a follow-up request on November 3, 1999, 
but no action by VA), the fact remains that, even if true, a 
e claim must be filed in order for any type of benefit to 
accrue or be paid.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).   See also, Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  

The Board further points out that any May 1999 claims for 
increase were denied in the August 1999 rating decision, and 
the record reflects that the veteran did not initiate an 
appeal with any aspect of this determination.  As such, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  As the May 
1999 claims were finally resolved in August 1999, none can be 
construed as a pending claim pursuant to which any higher 
rating subsequently granted could have been awarded..

As for the November 1999 correspondence, the Board observes 
that the RO's treatment of the correspondence as a request to 
restore the veteran's compensation benefits after separation 
from active duty was proper.  Accordingly, the RO's December 
1999 action to restore his compensation benefits fulfilled 
that request.  As the record shows, the RO informed the 
veteran that his compensation benefits have been restored as 
requested and provided him with the monthly rates and 
effective dates.  The veteran did not appeal this 
determination.  Further, there is no correspondence from the 
veteran for over 5 years, not until June 2005 when he filed 
his claim for increase.  This inaction by the veteran 
supports the finding that the November 1999 correspondence 
was, in fact, only a request for restoration of benefits 
following separation from active duty, and not a claim for 
increase.

The Board further notes, as indicated above, the effective 
date of an evaluation and award of compensation based on a 
claim for increase will be the later of the date of receipt 
of the claim or the date entitlement arose.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400 (emphasis added).  None of the 
medical evidence of record dated prior to the VA examination 
provides for the assignment of any higher rating for any 
disability for which a higher rating was ultimately awarded.  
In short, the record prior to June 30, 2005 does not reflect 
a pending claim pursuant to which any higher rating awarded, 
and the effective date sought, could have been granted.  The 
Board also finds that there is no probative evidence from 
which it is factually ascertainable that an increase in any 
of disabilities had occurred prior to June 30, 2005.  See 38 
U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  
As indicated above, VA outpatient treatment records dated up 
to one year prior to the June 30, 2005 claim fail to show 
that a higher rating was warranted for any of the veteran's 
disabilities.  Furthermore, the veteran himself acknowledged 
on his NOD that only a VA examination would have provided the 
evidence necessary to determine whether an increase in 
disability was warranted, indicating that no other evidence 
of record entitles him to an earlier effective date based on 
38 C.F.R. § 3.400(o)(2).  Thus, an earlier effective date is 
not warranted based on these provisions.

For all the foregoing reasons, the Board finds that all of 
the claims for an earlier effective date for the award of 
increased ratings identified above  must be denied. While the 
Board has considered the applicability of the benefit-of-
doubt doctrine in reaching this decision, it finds that, as 
no competent, probative supports any claim for earlier 
effective date, that doctrine is not applicable..  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

To the limited extent that new and material evidence to 
reopen the claim for  hypertension has been received, the 
appeal is granted.

An effective date earlier than June 30, 2005 for the award of 
a 40 percent rating for service-connected lumbar strain with 
degenerative disc disease, L5-S1, is denied.

An effective date earlier than June 30, 2005 for the award of 
a 20 percent rating for service-connected osteoarthritis of 
the right knee is denied.

An effective date earlier than June 30, 2005 for the award of 
a 20 percent rating for service-connected left knee 
tricompartmental osteoarthritis is denied.

An effective date earlier than June 30, 2005 for the award of 
a 10 percent rating for service-connected bilateral pes 
planus is denied.

An effective date earlier than June 30, 2005 for the award of 
a 10 percent rating for service-connected headaches is 
denied.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim for service connection for 
hypertension, on the merits, is warranted.

Where there is evidence of a current disability, VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates that a current disability may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, there is medical evidence of elevated 
blood pressure readings during service and a current 
diagnosis of hypertension.  In addition, there is competent 
lay evidence that the veteran has had elevated blood pressure 
readings since service.  Further, an October 1992 VA 
examination report reflects the examiner's assessment that 
the veteran has a history of hypertension that has been a 
problem in the past and will likely continue to be a problem, 
although it is presently reasonably well-controlled off 
medication.  As the aforementioned evidence and testimony 
"indicates" that there "may" be a nexus between current 
disability and in-service elevated blood pressure readings, a 
VA examination to obtain a medical opinion addressing this 
point is warranted.  See McLendon, 20 Vet. App. at 83.

Hence, the RO should arrange for the veteran to undergo VA 
cardiovascular examination, by an appropriate physician, at a 
VA medical facility.  The veteran is hereby advised that 
failure to report for the scheduled examination, without good 
cause, shall result in denial of the reopened claim.  See 38 
C.F.R. § 3.655(b) (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report for the scheduled examination, 
the RO must obtain and associate with the claims file a 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the veteran by the pertinent VA medical 
facility at which the examination is to take place.

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes VA outpatient treatment records from the Gainesville 
VA Medical Center (VAMC) dated through August 2007.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent treatment records from the Gainesville 
VAMC since August 2007, following the current procedures 
prescribed in 38 C.F.R. § 3.159 as regards requests for 
records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
any additional information/evidence pertinent to the claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Gainesville VAMC all records of 
evaluation/treatment of the veteran's 
hypertension since August 2007.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and if 
necessary, authorization, to enable it 
to obtain any additional evidence 
pertinent to the claim.

The RO should explain the type of 
evidence that is his ultimate 
responsibility to submit.

The RO should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
decide the claim within the one-year 
period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the veteran and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  After all records/responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA cardiovascular 
examination, by an appropriate  
physician, at a VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report) and 
all clinical findings should be 
reported in detail.

The physician should indicate whether 
the veteran suffers from hypertension.  
If so, he or she  should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at 
least as likely as not (i.e., there is 
a 50 percent or greater probability) 
that such disability had its onset in 
or is medically related to service, to 
include the in-service elevated blood 
pressure readings.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims 
file a copy(ies) of any notice(s) of 
the date and time of the examination 
sent to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional 
notification and development deemed 
warranted, the RO should adjudicate the 
claim for service connection for 
hypertension.  If the veteran fails, 
without good cause, to report to the 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  Otherwise, 
the RO should consider the claim, on 
the merits, in light of all pertinent 
evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


